     Case 2:15-cv-00058-SIL Document 79 Filed 03/25/19 Page 1 of 1 PageID #: 2177




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                       Oscar Holt III
Cathryn Harris-Marchesi                                                                       Of Counsel
Tricia S. Lindsay
Julissa M. Proaño
                                                              March 25, 2019
    VIA ELECTRONIC CASE FILING
    Honorable Steven I. Locke
    United States Eastern District Court
    Court Room 820
    100 Federal Plaza
    Central Islip, New York 11722
                                              Re:    Abreu v. Verizon New York, Inc.
                                                     Docket No.: CV-15-58 (SIL)
    Dear Judge Locke:

            As you are aware, we are the attorneys representing the Plaintiff in the above referenced matter.
    This letter follows the request by the Jury for a read-back of the testimony of witnesses Stephen Moore
    and Arthur Polosino. As to these witnesses the parties have responded affirmatively to the Court’s
    inquiry as to whether the parties would agree to the Jury being provided copies of the transcribed
    testimony of the respective witness. We write to respectfully confirm our agreement as to these two
    witnesses and to request that if the Court does provide the transcripts that the following additional
    instruction be provided to the Jury:

                     Ladies and Gentlemen, since we are providing you with the transcripts of Mr.
             Moore and Mr. Polosino in response to your request of a read back of each of their
             entire testimonies, there are some instructions I must give you on your use and
             evaluation these transcripts.

                     While you are the judges of the facts, I remind you to take care to consider all
             the evidence without unduly emphasizing any portion. With that caution, please be
             informed that we will be supplying you with three (3) copies of each of the transcripts
             containing the full testimonies of each of these witnesses. (Source; U.S. v. Escotto,
             121 F.3d 81 (2nd Cir. 1997))

             We thank The Court in advance for its kind consideration.

                                                              Respectfully submitted,
                                                              Frederick K. Brewington /s/
                                                              FREDERICK K. BREWINGTON
    cc:   Paul Galligan, Esq. (Via ECF)
          Howard Wexler, Esq. (Via ECF)
          Meredith-Anne Berger, Esq. (Via ECF)
    FKB:lvo
